                     Case 18-10519-reg            Doc 34       Filed 05/15/19   Page 1 of 25




                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF INDIANA
                                          FORT WAYNE DIVISION

  IN THE MATTER OF:                                        )
                                                           )
  BETTY JO SCHAEFER,                                       )     CASE NO. 18-10519
                                                           )     Chapter 7
                                  DEBTOR.                  )



                                              CERTIFICATE OF SERVICE

           Martin E. Seifert, Trustee, certifies that on the 15th day of May, 2019, a true and correct copy

of the attached Notice of Motion and Opportunity to Object was served, via the court's electronic

case filing system, or first-class U.S. Mail, postage prepaid, to those creditors and interested parties

listed on the attached sheet(s).


                                                                 Respectfully submitted,

                                                                CHAPTER 7 TRUSTEE
                                                                444 EAST MAIN STREET
                                                                FORT WAYNE, INDIANA 46802
                                                                TELEPHONE: (260) 426-0444
                                                                FAX: (260) 422-0274
                                                                EMAIL: mseifert@hallercolvin.com

                                                                BY :Isl Martin E. Seifert
                                                                    MARTINE. SEIFERT
                                                                    I.D. #16857-02




C:\Tes\DocumentManager\Temp\Document3.wpd.l
                Case 18-10519-reg         Doc 34        Filed 05/15/19    Page 2 of 25




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 IN THE MATTER OF:                                  )
                                                    )
 BETTY JO SCHAEFER,                                 )     CASE NO. 18-10519
                                                    )     Chapter 7
                         DEBTOR.                    )

                  NOTICE OF MOTION AND OPPORTUNITY TO OBJECT

        On May 15, 2019, Martin E. Seifert, Trustee, filed his .Motion for Authority to Sell Real
Estate by Private Sale, Free and Clear of Liens, and to Make Payment of Secured and Administrative
Claims and Closing Costs. Pursuant to the Motion, the Trustee requests authority from the Court
to sell real estate commonly known as 15333 Towne Gardens Ct., Huntertown, Indiana 46748
belonging to the estate by private sale free and clear of any liens, with liens to attach to proceeds, and
to pay secured and administrative claims, and pay customary costs of closing. The basis for the
Motion is the Trustee has determined that a sale of the real estate by private sale is in the best
interests of the estate and would generate funds of$7,500.00 for payment on claims. A copy of the
motion is attached.

        Your ri1:hts may be affected. You should read these papers carefully and discuss them with
your attorney. If you do not have an attorney, you may wish to consult one.

       If you do not want the Court to grant the motion, then on or before June 5, 2019, you or your
attorney must:

        1.      File a written objection to the motion, which should explain the reasons why you
object, with the Clerk of the United States Bankruptcy Court at:

                        1300 South Harrison Street
                        Fort Wayne, Indiana 46802

        If you mail your response to the Court, you must mail it early enough so that it will be
received by the date it is due.

        2.      You must also mail a copy of your objection to:

                        Martin E. Seifert, Trustee
                        444 East Main Street
                        Fort Wayne, Indiana 46802

                        U.S. Trustee
                        555 One Michiana Square
                        100 East Wayne Street
                        South Bend, Indiana 46601
                     Case 18-10519-reg         Doc 34       Filed 05/15/19   Page 3 of 25




                                Steven J. Glaser, Esq.
                                Glaser & Ebbs
                                132 East Berry Street
                                Fort Wayne, Indiana 46802

       If you do not file an objection by the date it is due, the Court may grant the reliefrequested
without holding a hearing. If you do file an objection, the Court will set the motion for hearing,
which you or your attorney will be expected to attend.

           DATED: May 15, 2019

                                                              Respectfully submitted,

                                                              CHAPTER 7 TRUSTEE
                                                              444 EAST MAIN STREET
                                                              FORT WAYNE, INDIANA 46802
                                                              TELEPHONE: (260) 426-0444
                                                              FAX: (260) 422-0274
                                                              EMAIL: mseifert@hallercolvin.com

                                                              BY:/s/ Martin E. Seifert
                                                                 MARTIN E. SEIFERT
                                                                 I.D. #16857-02




C:\Tes\DocumentManager\Temp\Document2.wpd

                                                     -2-
                   Case 18-10519-reg             Doc 34       Filed 05/15/19   Page 4 of 25




                                     UNITED STATE BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF INDIANA
                                          FORT WAYNE DIVISION

INRE:                                        )
                                             )                 CASE NO. 18-10519
BETTY JO SCHAEFER                            )
                                             )
                      DEBTOR(S).             )

      MOTION FOR AUTHORITY TO SELL REAL ESTATE BY PRIVATE SALE, FREE AND
      CLEAR OF LIENS, AND TO MAKE PAYMENT OF SECURED AND ADMINISTRATIVE
                            CLAIMS AND CLOSING COSTS

           Martin E. Seifert, Trustee ("Trustee"), pursuant to 11 U.S.C. § 363, files this motion to

approve sale of real estate, free and clear of all liens, encumbrances, and interests ("Motion").

As his Motion, the Trustee states as follows:

                                                  JURISDICTION

           1.         This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334(b) and District Court Local Rule 200.1. This matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2)(A), (M), (N) and (0).

           2.         Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           3.         The basis for the relief requested is 11 U.S.C. §§ 363(b), (f) and (m), and Federal

Rules of Bankruptcy Procedure 2002 and 6004.

                                                  BACKGROUND

           4.         On March 30, 2018, the Debtor filed a Petition for Relief under Chapter 7 of the

United States Bankruptcy Code (the "Petition Date").

           5.         On March 30, 2018, Martin E. Seifert was immediately appointed as Trustee.




//Motion to Sell Real Estate (BK Global)-1                1
                  Case 18-10519-reg          Doc 34       Filed 05/15/19   Page 5 of 25




           6.         Among the assets of the estate is a parcel of real estate commonly known as

15333 Towne Gardens Ct., Huntertown, Indiana 46748 ("Real Estate").

           7.         The Debtor scheduled the Property as having a value of $130,000.00 subject to a

mortgage in favor of Chase (the "Secured Creditor") in the amount owed on the Petition Date of

approximately $140,000.00.

           8.         The Trustee has received and accepted an offer to purchase the Real Estate for

$133,600.00 subject to the approval of the Court. A true and accurate copy of the Purchase

Agreement and Addendums are attached as Exhibit A.

           9.         The Secured Creditor has represented and warranted that it possesses a valid,

perfected, enforceable and unavoidable mortgage lien on the Real Estate by virtue of a

promissory note and a mortgage recorded in the Office of the Recorder of Allen County, Indiana

(the "Secured Creditor Indebtedness").

                                             RELIEF REQUESTED

           10.        The Trustee has determined that, pursuant to 11 U.S.C. §§ 704(1) and 363(b)(l),

(f) and (m), it is in the best interests of the estate to sell the Real Estate by private sale free and

clear of liens. As a material inducement to the Trustee's decision to pursue the proposed sale,

the Secured Creditor consents to the sale of the Real Estate and the payment of a carve-out fund

(the "Carve-Out Fund") will provide a means to pay for the costs of this case and provide a

source of funds for recovery by other creditors.




//Motion to Sell Real Estate (BK Global)-1            2
                  Case 18-10519-reg           Doc 34     Filed 05/15/19       Page 6 of 25




                                               BASIS FOR RELIEF

A.         The Sale of the Real Estate Should be Approved

           11.        The Trustee seeks the Court's authority to sell the Real Estate free and clear of all

liens, claims, encumbrances, and interests, but otherwise "As-Is, Where-Is" and without

representations or warranties of any type, express or implied, being given by the Trustee and his

professionals, pursuant to the sale procedures described below.

12.                   The Trustee has entered into a Purchase Agreement for the Real Estate in the

amount of $133,600.00, which has been approved by the Secured Creditor and will result in a

carve-out for the bankruptcy estate in the amount of $7,500.00.

           13.        Accordingly, the Trustee submits that the sale of the Real Estate pursuant to the

above process is reasonable under 11 U.S.C. § 363(b).

B.         The Sale of the Real Estate Should be Approved Free and Clear of All Interests

           14.        The Trustee also seeks authority to pay the real estate brokers per the Court's

prior order on the Application to Employ and to pay the customary costs of closing.

           15.        Attached as Exhibit B is a proposed settlement statement showing the anticipated

payments.

           16.        The Trustee respectfully requests that this Court: (a) waive the 14 day stay

pursuant to Rule 6004(h), deem the sale order enforceable immediately upon entry, and authorize

the Trustee to close on the sale immediately upon entry of the Final Sale Order; and (b) authorize

the Trustee to take all actions and execute all documents he deems reasonable, necessary and/or

desirable to effectuate the requested relief.




//Motion to Sell Real Estate (BK Global)-1
                   Case 18-10519-reg              Doc 34       Filed 05/15/19   Page 7 of 25




                                                    CONCLUSION

           WHEREFORE, the Trustee respectfully requests that the Court enter an Order

approving the sale of the Real Estate pursuant to 11 U.S.C. § 363, and for such other and further

relief as this Court deems proper in the premises.

           Dated: May 15, 2019
                                                                 Respectfully submitted,

                                                                 CHAPTER 7 TRUSTEE
                                                                 444 EAST MAIN STREET
                                                                 FORT WAYNE, INDIANA 46802
                                                                 TELEPHONE: (260) 426-0444
                                                                 FAX: (260) 422-027 4
                                                                 EMAIL: mseifert@hallercolvin.com

                                                                 BY: Isl Martin E. Seifert
                                                                    MARTINE. SEIFERT
                                                                    I.D. #16857-02


                                              CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and exact copy of the above and foregoing
Motion for Authority to Sell Real Estate by Private Sale, Free and Clear of Liens, and to Make
Payment of Secured and Administrative Claims and Closing Costs has been sent electronically
by the Court's electronic filing service or by first class United States mail, postage prepaid, this
15 th day ofMay, 2019, to:


           Steven J. Glaser, Esq.                          United States Trustee
           Glaser & Ebbs                                   555 One Michiana Square
           132 E. Berry Street                             100 East Wayne Street
           Fort Wayne, IN 46802                            South Bend, Indiana 46601


                                                                Isl Martin E. Seifert
                                                                MARTINE. SEIFERT




I/Motion to Sell Real Estate (BK Global)- I                4
                                    Case 18-10519-reg                          Doc 34            Filed 05/15/19                   Page 8 of 25



        Listing Broker (Co.) Coldwell Banker The Real Estate Group                     (UPRWGR06           ) By _D_ua"'"'"ne_W"'-l_ld_er_ _ _ _ _ _ _ _ (UP388045800 )
                                                                                           Offlce code                                                      individual coda
        Selling Broker (Co.) PUMPKIN VINE REALTY, INC                                  (.__N_E1_69_8_~) By DINAH WARD LYNCH                                (NE1699
      . "•'°""'
        NDIANA
                ..-ltd,
                     ·                                                                     Offlca coda                                                      fndMduaf coda
        A~9CIATION Ofl
        Rl:f'l.TORS~JNc.                                            PURCHASE AGREEMENT
                                                                         (IMPROVED PROPERTY)
 1      Date: December 21, 2018
 2
 3      A. BUYER:                                            JORDAN ALDRICH                                                   ("Buyer'')
 4            agrees to buy the following property from the owner ("Seller') for the consideration and subject to the following terms,
 5            provisions, and conditions:
 6
 7      B.    PROPERTY: The property ("Property") Is known as                  15333 Towne Gardens ct
 8            in          Perry              Township,           Allen County       County,        Huntertown
 9            Indiana,     46748         (zip code) legally described as: TOWNE SQUARE SEC Ill LOT 94
10
11            together with any existing permanent Improvements and fixtures attached (unless leased or excluded), Including, but
12            not limited to, electrical and/or gas fixtures, heating and central air-conditioning equipment and all attachments thereto,
13            built-in kitchen equipment, sump pumps, water softener, water purifier, gas grills, fireplace Inserts, gas logs and grates,
14            central vacuum equipment, window shades/blinds, curtain rods, drapery poles and fixtures, ceiling fans and light
15            fixtures, towel racks and bars, storm doors, windows, awnings, TV antennas, wall mounts, satellite dishes, storage
16            barns, all landscaping, mailbox, garage door opener(s) with control(s) AND THE FOLLOWING: ......     RA-'---'--'N_G......
                                                                                                                                  E.._,_ _ __
17            DISHWASHER, CENTRAL AIR, WATER HEATER, GFA FURNACE
18
19            EXCLUDES THE FOLLOWING: PERSONAL PROPERTY OF SELLER
20
21            HOME HEATING FUEL: Any remaining fuel stored in tank(s) 0 to be included In the sale O will be purchased by
22            Buyer at current market price measured within five (5) days prior to closing lxJ not applicable.
23            The terms of this Agreement will determine what items are Included/excluded, nm the Seller's Disclosure Form,
24            multiple listing service or other promotional materials. All items sold shall be fully paid for by Seller at time of
25            closing the transaction. Buyer should verify total square footage, land, room dimensions or community amenities
26            If material.
27
28 C.        PRICE: Buyerwlll pay the total purchase price of($ 130,000.00              ) One Hundred Thirty Thousand
29           _ _ _ _ _ _ _ _ _ _ _ Dollars for the Property. If Buyer obtains an appraisal of the Property, this
30           Agreement Is contingent upon the Property appraising at no less than the agreed upon purchase price. If appraised
31           value Is less than the agreed upon purchase price, either party may terminate this Agreement or parties may mutually
32           agree to amend the price.
33
34 D.        EARNEST MONEY:
35           1. Submission: Buyer submits $ 1 300.00                                       as earnest money which shall be applied to the
36               purchase price at closing. If not submitted with Purchase Agreement, Earnest money shall be delivered to Escrow
37              Agent within               2             0 hours [x] days of acceptance of offer to purchase. Unless Indicated
38               otherwise in this Agreement, the listing broker shall act as Escrow Agent and shall, after acceptance of the Agreement
39               and within two (2) banking days of receipt of the earnest money, deposit the earnest money Into its escrow
40              account and hold it until time of closing the transaction or termination of this Agreement. Earnest money shall be
41              returned promptly to Buyer In the event this offer is not accepted. If Buyer fails for any reason to timely submit Earnest
42              Money In the contracted amount, Seller may terminate this Agreement upon notice to Buyer prior to Escrow Agent's
43              receipt of the Earnest Money.
44           2. Disbursement: Upon notification that Buyer or Seller intends not to perform, and If Escrow Agent is the Broker,
45              then Broker holding the Earnest Money may release the Earnest Money as provided In this Agreement. If no
46              provision Is made in _this Agreement, Broker may send to Buyer and Seller notice of the disbursement by certified
47              mail of the intended payee of the Earnest Money as permitted in 876 IAC 8-2-2. If neither Buyer nor Seller enters
48              Into a mutual release or Initiates litigation within sixty (60) days of the malling date of the certified letter, Broker may
49              release the Earnest· Money to the party identified ln. the certified letter. If the ·Escrow Agent is the Broker, Br9ker
50              shall be absolved from any responsibility to make payment to Seller or Buyer unless the parties enter into a Mutual
51              Release or a Court issues an Order for payment, except as permitted in 876 IAC 8-2~2 (release of earnest money).
52              Buyer and Seller agree to hold the Broker harmless from any liability, including attorney's fees and costs, for good
53              faith disbursement of Earnest Money In accordance with this Agreement and licensing regulations
                                           15333 Towne Gardens ct, Huntertown, IN 46748
                                                                                 (Property Address)
                                                                  Page 1 of 8 (Purchase Agreement)
                                                                           Copyright IAR 2018
 PUMPKJN VINE REALTY, INC., 217 CR 17, Suite 4 Elkhnrt IN 46516                                                    Phone: 5743331960           Fax:                 ALDRICH .
 Dlnnh Wnrd Lynch                       Produced wllh zlpForm® by zlploglx 18070 Fine en Mlle Road, Fraser, Michigan 48026 WWW 2{plogfx earn
                                                                                                                                                      Exhibit A
                        Case 18-10519-reg                        Doc 34             Filed 05/15/19                    Page 9 of 25



 54      3.   Legal Remedies/Default: If this offer is accepted and Buyer fails or refuses to close the transaction, without
 55           legal cause, the earnest money shall be retained by Seller for damages Seller has or will Incur. Seller retains all
 56           rights to seek other legal and equitable remedies, which may Include specific performance and additional monetary
 57           damages. All parties have the legal duty to use good faith and due diligence In completing the terms and
 58           conditions of this Agreement. A material failure to perform any obligation under this Agreement Is a default which
 59           may subject the defaulting party to liability for damages and/or other legal remedies 1 which, as stated above, may
 60           Include specific performance and monetary damages In addition to loss of Earnest Money.
 61 E.        METHOD OF PAYMENT: (Check appropriate paragraph number)
 62           1. D CASH: The entire purchase erJce shall be paid in cash and no financing Is required. Buyer to provide proof
 63                of funds submitted     D with offer LJ within----___,__,.,...,... days of acceptance.
 64           2.   Ix! NEW MORTGAGE: Completion of this transaction shall be contingent upon the Buyer's ability to obtain a
 65
 66                0 Conventional I&] Insured Conventional D FHA OVA D Other: _ _ _ _ _ _ _ _ _ _ _ first
 67                mortgage loan for        95.000      % of purchase price, payable in not less than years, with an
 68                original rate of interest not to exceed ______ % per annum and not to exceed        points. Buyer
 69                shall pay all costs of obtaining financing, except _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 70
 71                Any Inspections and charges which are required to be made and charged to Buyer or Seller by the lender,
 72                FHA, VA, or mortgage insurer, shall be made and charged In accordance with their prevailing rules or
 73                regulations and shall supersede any provisions of this Agreement. . ·                           ·
 74
 75
 76
 77
         3,
         4.
         5.
              §    ASSUMPTION: ( Attach Financing Addendum)
                   CONDITIONAL SALES CONTRAQT: (Attach Financing Addet)dum)
                   OTHER METHOD OF PAYMENT: (Attach Financing Addendum)
 78
 79 F.   TIME FOR OBTAINING FINANCING:
 80      1. Application: Within   6               days after the acceptance of this Agreement, Buyer agrees to make written
 81              application for any financing necessary, to complete this transaction or for approval to assume the unpaid balance
 82              of the existing mortgage and to make a diligent effort to meet the lender's requirements and to obtain financing in
 83              cooperation with the Broker and Seller. Buyer Authorizes lender to order appraisal Immediately.
 84      2.   Approval: No more than         120     days after acceptance of this Agreement shall be allowed for obtaining loan
 85              approval or mortgage assumption approval. If an approval is not obtained within the time specified above, this
 86              Agreement may terminate unless an extension of time for this purpose Is mutually agreed to in writing.
 87
 88 G.   CLOSING:
 89      1. DA TE: The closing of the sale (the "Closing Date") shall be on or before                                           May 3, 2019              , or
 90         within     5       days after LENDER CLEAR TO CLOSE                                                       , whichever Is later or this Agreement
 91         shall terminate unless an extension of time Is mutually agreed to in writing. Any closing date earller than the latest
 92          date above must be by mutual written agreement of tbe parties.
 93      2. FEE: The settlement or closing fee Incurred In conducting the settlement charged by the closing agent or company
 94                           O
            shall be paid by Buyer (included in allowance, if provided) Seller Shared equally.     D             00
 95      3. CONTINGENCY: This Agreement:
 96              Ix! is not contingent upon the closing of another transaction;                        ·
 97              D Is contingent upon the closing of the pending transaction on Buyer's property located at _ _ _ _ _ __
 98              ,..........._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ scheduled to close by _ _ _ _ _ _ _ __
 99              LJ Is contingent upon the acceptance of a Purchase Agreement on Buyer's property:
100                          D Addendum to Purchase Agreement First Right Contingency. See attached Addendum.
101                          D Addendum to Purchase Agreement Limited Purchase Contingency Right. See attached Addendum.
102      4. GOOD FUNDS: Notwithstanding terms to the contrary, the Parties agree that as a condition to Closing, all
103         funds delivered to the closing agent's escrow account be In such form that the closing agent shall be able to disburse in
104         compliance with J.C. 27-07M3.7 et. seq. Therefore, all funds from a single source of $10,000 or more shall be wired
105         unconditionally to the closing agent's escrow account and all funds under $10,000 from a single source shall be good
106         funds as so defined by statute. Buyer Is advised that the cost incurred to wire funds on behalf of the buyer to the closing
107         agent's escrow account for the closing of this transaction shall become an expense to the buyer and the actual cost
108         incurred shall appear on the closing statement.
109      5. WIRE FRAUD. If you receive any electronic communication directing you to transfer funds or provide
110           nonpublic personal information, EVEN IF THAT ELECTRONIC COMMUNICATION APPEARS T0°8E FROM
111           BROKER OR TITLE COMPANY, do not respond until you verify the authenticity by direct communication with
112           Broker or Title Company. Do not rely on telephone numbers provided In the electronic communication. Such
113           requests may be part of a scheme to steal funds or use your identity.

                                           16333 Towne Gardens ct, Huntertown, IN 46748
                                                                     (Property Address)
                                                      Page 2 of 8 (Purchase Agreement}
                                                               Copyright IAR 2018
                             Produced wllh zlpFonn® by zlplaglx 18070 Fifteen Mlle Road, Fraser, Michigan 48026 www zlploglx com          ALDRICH
                          Case 18-10519-reg                        Doc 34            Filed 05/15/19                   Page 10 of 25



114 H.     POSSESSION:
115         1. The possession of the Property shall be delivered to Buyer                     lxJ at closing Owithin _ _ _ _ _ days beginning
116             the day after closing by _ _ _               a.m.D   p.m.     D
                                                                              noon or     D                  Don
                                                                                              or before _ _--,--_ _ _ _ _ If
117             closed. For each day Seller is entitled to possession after closing, Seller shall pay to Buyer at closing $
118             _____ per day. If Seller does not deliver possession by the date and time required In the first sentence of
119             this paragraph, Seller shall pay Buyer $ _ _ _ _ _ _ per day as liquidated damages until possession Is
120             delivered to Buyer; and Buyer shall have all other legal and equitable remedies available against the Seller.
121        2.   Maintenance of Property: Seller shall maintain the Property in its present condition until Its possession Is
122             delivered to Buyer, subject to repairs in response to any inspection. Buyer may inspect the Property prior to closing
123             to determine whether Seller has complied with this paragraph. Seller shall remove all debris and personal property not
124             included in the sale.
125        3.   Casualty Loss: Risk of loss by damage or destruction to the Property prior to the closing shall be borne
126             by Seller1 lnc.ludlng any deductlble(s). In the event any damage or destruction is not fully repaired prior to closing,
127             Buyer, at Buyer's option, may either (a) terminate this Agreement with prompt return of earnest money to
128             buyer or (b) elect to close the transaction, in which event Seller's right to all real property Insurance proceeds
129             resulting from such damage or destruction shall be assigned in writing by Seller to Buyer.
130        4.   Utilities/Municipal Services: Seller shall pay for all municipal services and public utility charges through the day of
131             possession.
132
133 I.     SURVEY: Buyer shall receive a (Check orie) 0 SURVEYOR LOCATION REPORT, which Is a survey where corner
134        markers are not set; ~ BOUNDARY SURVEY, which. ls a survey where corner markers of the Property are set prior to
           closing; 0 WAIVED, no survey unless required by lender; at (Check one) Ix] Buyer's expense (Included in
135
136 !J-c/4 allowance, if provided)
137
                                        •seller's expense D Shared equally. The survey shall (1) be received prior to closing and
           certified as of a current date, (2) be reasonably satisfactory to Buyer, (3) show the location of all improvements and
138        easements, and (4) show the flood zone designation of the Property. If Buyer waives the right to conduct a survey, the
139        Seller, the Listing and Selling Brokers, and all licensees associated with Brokers are released from any and all liability
140        relating to any issues that could have been discovered by a survey. This release shall survive the closing.
141
142 J.     FLOOD AREA/OTHER: If the property is located in a flood plain, Buyer may be required to carry flood insurance at
143        Buyer's expense. Revised flood maps and changes to Federal law may substantially Increase future flood Insurance
144        premiums or require insurance for formerly exempt properties. Buyer should consult with one or more flood insurance
145        agents regarding the need for flood insurance and posslble.-eremium increases. Buyer Ix] may D may not terminate this
146        Agreement if the Property requires flood insurance. Buyer ~ may Dmay not terminate this Agreement If the Property is
147        subject to building or use limitations by reason of the location, which materially Interfere with Buyer's Intended use of
148        the Property.
149
150 K.     HOMEOWNER'S INSURANCE: Completion of this transaction shall be contingent upon the Buyer's ability to
151        obtain a favorable written commitment for homeowner's insurance within 120    days after acceptance
152        of this Agreement.
153
154 L.      ENVIRONMENTAL CONTAMINANTS ADVISORY/RELEASE: Buyer and Seller acknowledge that Listing Broker,
155       . Selling Broker and all licensees associated with Brokers are NOT experts and have NO special training, knowledge or
156         experience with regard to the evaluation or existence of possible lead~based paint, radon, mold and other biological
157         contaminants C'Environmental Contaminants") which might exist and affect the Property. Environmental Contaminants
158         at harmful levels may cause property damage and serious Illness, Including but not limited to, allergic and/or respiratory
159         problems, particularly In persons with Immune system problems, young children and/or the elderly.
160
161         Buyer is STRONGLY ADVISED to obtain Inspections (see below) to fully determine the condition of the Property and Its
162         environmental status. The ONLY way to determine if Environmental Contaminants are present at the Property at
163 !1-.?'l harmful levels is through Inspections.
164
165        Buyer and Seller agree to consult with appropriate experts and accept all risks for Environmental
166        Contaminants and release and hold harmless all Brokers, their companies and licensees from any and all
167        liability, including attorney's fees and costs, arising out of or related to any inspection, Inspection result,
168        repair, disclosed defect or deficiency affecting the Property, Including Environmental Contaminants. This
169        release shall survive the closing.
170
171 M.     INSPECTIONS: (Check appropriate paragraph number)
172
173        Buyer has been made aware that Independent inspections disclosing the condition of the property are available and has
174        been afforded the opportunity to require such inspections as a condition of this Agreement.
                                             15333 Towne Gardens ct, Huntertown, IN 46748
                                                                   (Property Address)
                                                        Page 3 of 8 (Purchase Agreement)                                                    !1-.?'l
                                                                  COPYRIGHT IAR 2018
                               Produced with zlpFonn® by z!plogfx 18070 FJneen MIia Road, Fraser, Michigan 48026 www.zlploglx com     ALDRICH
                       Case 18-10519-reg                         Doc 34             Filed 05/15/19                    Page 11 of 25



175      1.   0   BUYER WAIVES THE RIGHT TO HAVE INDEPENDENT INSPECTIONS
176               Buyer WAIVES Inspections and relies upon the condition of the Property based upon Buyer's own examination
177               and releases the Seller, the Listing and Selling Brokers and all licensees associated with Brokers from any and
178               all liability relating to any defect or deficiency affecting the Property, which release shall survive the closing.
179               Required FHANA or lender inspections are not included In this waiver.
180
181      2,   Ix] BUYER RESERVES THE RIGHT TO HAVE INDEPENDENT INSPECTIONS (including Lead-Based Paint)
182               Buyer reserves the right to have Independent Inspections In addition to any Inspection required by FHA, VA, or
183               Buyer's lender(s). All Inspections are at Buyer's expense (unless noted otherwise or required by lender) by
184               licensed independent Inspectors or qualified independent contractors selected by Buyer within the following
185               time periods. Seller shall have water, gas, electricity and all operable pilot lights on for Buyer's Inspections.
186               Seller must make all areas of the Property available and accessible for Buyer's inspection.
187
188
189               INSPECTION/RESPONSE PERIOD: Buyer shall order all Independent inspections after acceptance of the
190               Purchase Agreement. Buyer shall have       1o        days beginning the day following the date of acceptance
191               of the Purchase Agreement to respond to the Inspection report(s) In writing to Seller (see "Buyer's Inspection
192               Response").
193
194               Inspections may include but are not limited to the condition of the following systems and components: heating,
195               cooling, electrical, plumbing, roof, walls, ceilings, f109rs 1 foundation, basement, crawl space, well/septic, water1
196               wood destroying insects and organisms, lead-based paint (note: Intact lead-based paint that Is in goad
197               condition Is not necessarily a hazard), radon, mold and other biological contaminants and/or the following:
198                 ANY DEEMED NECESSARY BY BUYER, RESPONSE TIME EXCLUDES ANY LENDER OR REGIONAL REQUIREMENTS.           If the INITIAL
199               Inspection report reveals the presence of lead-based paint, radon, mold and other biological contaminants, or
200               any other condition that requires further examination or testing, then Buyer shall notify Seller and have
201                     1o    additional days from the deadline listed above to order, receive and respond in writing to
202               all Inspection reports.                                                                                             ·
203
204               If the Buyer does not comply with any Inspection/Response Period or make a written objection to any
205               problem revealed In a report within the applicable Inspection/Response Period, the Property shall be
206               deemed to be acceptable. If one party fails to respond or request in writing an extension of time to respond
207               to the other party's Independent Inspection Response, then that Inspection response Is accepted. A tlmely
208               request for extension Is not an acceptance of the inspection response, whether or not granted. A REASONABLE
209               TIME PERIOD TO RESPOND IS REQUIRED TO PREVENT MISUSE OF THIS ACCEPTANCE PROVISION.
210               Factors considered In determining reasonable time periods include, but are not limited to, availability of responding
211               party to respond, type and expense of repairs requested and need of responding party to obtain additional opinions
212               to formulate a response.
213
214               If Buyer reasonably believes that the Inspection Report reveals a DEFECT with the Property (under Indiana law,
215               "Defect" means a condition that would have a significant adverse effect on the value of the Property, that
216               would significantly Impair the health or safety of future occupants of the Property, or that If not repaired,
217               removed, or replaced would significantly shorten or adversely affect the expected normal life of the·
218               premises), and after having given Seller the opportunity to remedy the defect Seller is unable or unwilling to remedy
219               the defect to Buyer's reasonable satisfaction before closing (or at a time otherwise agreed to by the parties), then
220               Buyer may terminate this Agreement or waive such defect and the transaction shall proceed toward closing. BUYER
221               AGREES THAT ANY PROPERTY DEFECT PREVIOUSLY D(SCLOSED BY SELLER, OR ROUTINE
222               MAINTENANCE AND MINOR REPAIR ITEMS MENTIONED IN ANY REPORT, SHALL NOT BE A BASIS FOR
223               TERMINATION OF THIS AGREEMENT.
224
225      3.   0   PROPERTY IS SOLD "AS IS 11 • See attached Addendum.
226
227 N.   LIMITED HOME WARRANTY PROGRAM:
228      Buyer acknowledges the availability of a LIMITED HOME WARRANTY PROGRAM with a deductible paid ~ Buyer
229               D
         which will [xi will not be provided at a cost not to exceed $ _ _ _ _ _ _ _ _ charged to             Buyer LJ Seller         D
230                       O            O
         and o~dered by Buyer Seller.. Buyer and Seller acknowledge this LIMITED HOME WARRANTY PROGRAM may
231      not cover any pre"existing defects in the Property nor replace the need for an Independent home inspection. Broker
232      may receive a fee from the home warranty provider and/or a member benefit. The Limited Home Warranty Program is a
233      contract between Buyer/Seller and the Home Warranty Provider. The Parties agree that Brokers and their companies
234      shall be released and held harmless In the event of claims disputes with the Home Warranty Provider.
235
                                           15333 Towne Gardens ct, Huntertown, IN 46748
                                                                  (Property Address)
                                                       Page 4 of 8    (Purchase Agreement)
                                                                  COPYRIGHT IAR 2018
                             Produced w!lh zlpFonn® by zlpLoglx 18070 Fifteen Mlle Road, Fraser, Michigan 48026   www zlploqlx com    ALDRICH
                             Case 18-10519-reg                Doc 34         Filed 05/15/19            Page 12 of 25



236 o.       DISCLOSURES: (Check one)
237          1. Buyer O has Ix] has not O not applicable received and executed SELLER'S RESIDENTIAL REAL ESTATE
238             SALES DISCLOSURE.
239 fjdf-,   2. Buyer O has Ix] has not O not applicable received and executed a LEAD"BASED PAINT CERTIFICATION
240             AND ACKNOWLEDGEMENT.
241
242 P.       TITLE APPROVAL: Prior to closing, Buyer shall be furnished with ~ a title insurance commitment for the
243          most current and comprehensive ALTA Owner's Title Insurance Policy available In the amount of the purchase price or
244          Dan abstract of title continued to date, showing marketable title to Property in Seller's name. Seller must convey title free
245          and clear of any encumbrances and title defects, with the exception of any mortgage assumed by Buyer and any restrictions
246          or easements of record not materially interfering with Buyer's intended use of the Property. A title company, at Buyer's
247          request, can provide information about availability of various additional titie insurance coverages and endorsements and the associated
248          costs.
249
250          Owner's Title Insurance Premium and that portion of Title Service Fees Incurred to prepare the Owner's Policy
251          (including title search and examination and commitment preparation), to be paid by D Buyer (included in allowance,
252          If provided) Ix] Seller D Shared equally.
253
254          Lender's Title Insurance Premium and that portion of Title Service Fees incurred to prepare the Lender's Policy
255          (Including title search and examination and commitment preparation), If applicable, to be paid by Ix] Buyer (included In
256          allowance, if provided) D Seller D Shared equally D Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
257
258
259          The parties agree that Ix! Seller D Buyer will select a title insurance company to issue a title insurance policy and will
260          order the C(?mmltment Ix] immediately or D other: ____·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
261
262
263          Pursuant to Federal and State Law, Seller cannot make Seller's selection of a title insurance provider a condition of this
264          Agreement.
265
266          Seller agrees to pay the cost of obtaining all other documents necessary to perfect title (including the cost of the deed
267          and vendor's affidavit), so that marketable title can be conveyed.
268
269   Q.      TAXES: (Check appropriate paragraph number)
270          D 1.    Buyer will assume and pay all taxes on the Property beginning with the taxes due and payable
271                  on _ _ _ _ _ _ _ _ _ _ , _ _ _ _ , and all taxes due thereafter. At or before closing, Seller
272                  shall pay all taxes for the Property payable before that date.
273           Ix] 2. All taxes that have accrued for any prior calendar year that remain unpaid shall be paid by Seller
274                  either to the County Treasurer and/or the Buyer in the form of a credit at closing. All taxes that have accrued
275                  for the current calendar year shall be prorated on a calendar-year basis as of the day immediately prior to the
276   fj.t:/4        Closing Date.
277
278          For purposes of paragraph 1 and 2: For the purpose of determining the credit amount for accrued but unpaid
279          taxes, taxes shall be assumed to be the same as the most recent year when taxes were billed based upon certified tax
280          rates. This shall be a final settlement.
281
282
283
             •
          3. FOR RECENT CONSTRUCTION OR OTHER TAX SITUATIONS. Seller will give a tax credit of
       $ _ _ _ _ _ _ _ to Buyer at closing. This shall be a final settlement.
284
285 WARNING: THE SUCCEEDING YEAR TAX BILL FOR RECENTLY CONSTRUCTED HOMES OR FOLLOWING
286 REASSESSMENT PERIODS MAY GREATLY EXCEED THE LAST TAX BILL AVAILABLE TO THE CLOSING AGENT.
287
288 Buyer acknowledges Seller's tax exemptions and/or credits may not be reflected on future tax bills.
289
290 Buyer may apply for current-year exemptions/credits at or after closing.
291          '                                                                 '                                '
292 R.       PRORATIONS AND SPECIAL ASSESSMENTS: Insurance, if assigned to Buyer, interest on any debt assumed or
293          taken subject to, any rents, all other Income and ordinary operating expenses of the Property, Including but not limited
294          to, public utility charges, shall be prorated as of the day immediately prior to the Closing Date. Seller shall pay any
295          special assessments applicable to the Property for municipal Improvements previously made to benefit the Property.
296          Seller warrants that Seller has no knowledge of any planned Improvements which may result in assessments and that
297          no governmental or private agency has served notice requiring repairs, alterations or corrections of any existing
298          conditions. Public or municipal Improvements which are not completed as of the date above but which will result in a
                                             15333 Towne Gardens ct, Huntertown, IN 46748
                                                                 (Property Address)
                                                      Page 5 of 8 (Purchase Agreement)
                                                             COPYRIGHT JAR 2018
                        Case 18-10519-reg                       Doc 34              Filed 05/15/19                   Page 13 of 25



299      lien or charge shall be paid by Buyer. Buyer will assume and pay all special assessments for municipal improvements
300      completed after the date of this Agreement.
301
302 s,   TIME: Time is of the essence. Time periods specified In this Agreement and any subsequent Addenda to the
303      Purchase Agreement are calendar days and shall expire at 11 :59 PM of the date stated unless the parties agree in
304      writing to a different date and/or time.
305
306      Note: Seller and Buyer have the right to withdraw any offer/counter offer prior to written acceptance and
307      delivery of such offer/counter offer.
308
309 T.   HOMEOWNERS ASSOCIATION/CONDOMINIUM ASSOCIATION ("Association"): Documents for a
310      mandatory membership association shall be delivered by the Seller to Buyer within          NA     days after acceptance
311      of this Agreement, but not later than 10 days prior to closing pursuant to I.C, 32-21-5-8,5. Brokers are not responsible
312      for obtaining or verifying this Information. If the Buyer does not make a written response to the documents within
313          NA     days after receipt, the documents sharl be deemed acceptable. In the event the Buyer does not accept the
314      provisions in the documents and such provisions cannot be waived, this Agreement may be terminated by the Buyer
315      and the earnest money deposit shall be refunded to Buyer promptly. Any approval of sale required by the Association
316      shall be obtained by the Seller, In writing, within  NA    days after Buyer's approval of the documents. Fees charged
317      by the "Association", or Its management company, for purposes of verification of good standing and/or transfer of
318      ownership shall be shared equally by Buyer and Seller. Start-up or one time reserve fees, If any, shall be paid by Buyer.
319
320      Buyer acknowledges that in every neighborhood there are conditfons which others may find objectionable~ Buyer shall
321      therefore be responsible to become fully acquainted with neighborhood and other off-site conditions that could affect the
322      Property.
323
324 u.   ATTORNEY'S FEES: Any party to this Agreement who is the prevailing party In any legal or equitable
325      proceeding against any other party brought under or with relation to the Agreement or transaction shall be additionally
326      entitled to recover court costs and reasonable attorney's fees from the non-prevailing party.
327
328 V.   ADDITIONAL PROVISIONS:
329
330      1.   Unless otherwise provided, any prorations for rent, taxes, insurance, damage deposits,
331           association dues/assessments, or any other Items shall be computed as of the day immediately prior to the Closing
332           Date.
333
334      2.   Underground mining has occurred in Indiana, and Buyers are advised of the availability of subsidence
335           Insurance. Broker is not responsible for providing or verifying this information.
336
337      3.   The Indiana State Police has created a registry of known meth contaminated properties which can be
338           found at www.ln.gov/meth. Click on 11 Clan Lab Addresses. 11 Broker is not responsible for providing or verifying this
339           information.
340
341      4. The Indiana Sheriffs Sex Offender Registry (www.indlanasheriffs.org) exists to inform the public about
342           the identity, location and appearance of sex offenders residing within Indiana. Broker Is not responsible for
343           providing or verifying this information.
344
345      5.   Conveyance        of       this         Property           shall         be         by     general  Warranty      Deed,  or           by
346           AS PER TC, AND ACCEPTED BY BUYER/LENDER subject                               to     taxes, easements, restrictive covenants         and
347           encumbrances of record 1 unless otherwise agreed.
348
349      6.   If it is determined Seller Is a 11 foreign person" subject to the Foreign Investment In Real Property Tax Act,
350           Seller will pay applicable tax obligation.
351                                                                            .                                           '                   .
352      7.   Any notice required or permitted to be delivered shall be deemed received when personally delivered, transmitted
353           electronlcally or digitally or sent by express courier or United States mall, postage prepaid, certified and return
354           receipt requested 1 addressed to Seller or Buyer or the designated agent of either party.
355
356      8.   This Agreement shall be construed under and in accordance with the laws of the State of Indiana and is
357           binding upon the parties' respective heirs, executors, administrators, legal representatives, successors, and assigns.
                                           15333 Towne Gardens ct, Huntertown, IN 46748
                                                                      (Property Address)
                                                       Page 6 of 8 (Purchase Agreement)
                                                              COPYRIGHT JAR 2018
                             Produced wllh zlpForm® by zlploglx 18070 Fifteen Mlle Road, Fraser, Michigan 48026 \WNf zip! oglx com   ALDRICH
                             Case 18-10519-reg                    Doc 34          Filed 05/15/19               Page 14 of 25



358        9.   In case any provision contained in this Agreement is held invalid, illegal, or unenforceable in any respect,
359             the invalidity1 illegality. or unenforceablllty shall not affect any other provision of this Agreement.
360
361        1o. This Agreement constitutes the sole and only agreement of the parties and supersedes any prior understandings or
362            written or oral agreements between the parties' respecting the transaction and cannot be changed except by their
363            written consent.
364
365        11. All rights, duties and obligations of the parties shall survive the passing of title to, or an interest in, the
366            Property.
367
368        12. Broker(s) may refer Buyer or Seller to other professionals, service providers or product vendors, including lenders,
369            loan brokers, title insurers, escrow companies, lnspectors1 pest control companies, contractors and home warranty
370            companies. Broker(s) does not guarantee the performance of any service provider. Buyer and Seller are free to select
371            providers other than those referred or recommended to them by Broker(s). The Parties agree that Brokers and their
372            companies shall be released and held harmless In the event of claims disputes with any service provider.
373
374        13. By signing below, the parties to this transaction acknowledge: 1) receipt of a copy of this Agreement; and 2)
375            lnformati~n regarding this transaction may be published in a listing se~ice, Internet or other advertisi.ng media.
376
377        14. Any amounts payable by one party to the other, or by one party on behalf of the other party, shall not be owed
378            until this, transaction is closed.
379
380        15. Buyer and Seller consent to receive communications from Broker(s) via telephone, U.S. mail, email, text message
381            and facsimile at the numbers/addresses provided to Broker(s) unless Buyer and Seller notify Broker(s) In writing to the
382            contrary.
383
384        16. Buyer discloses to Seller that Buyer holds Indiana Real Estate License# .:. :N=O:.. .:T.. .::A""""P'---'P. . ::L=IC=A::.. :.=B-=L=E_ _ _ _ _ __
385
386 17.    Where the word 11 Broker11 appears, it shall mean 11 Licensee11 as provided In I.C.25-34.1-10-6.8.
387
388 w.     FURTHER CONDITIONS (List and attach any addenda): 1. UTILITIES & HEAT ARE TO REMAIN ON OR
389        PROPERTY IS TO BE WINTERIZED IN A TIMELY MANNER TO PROTECT FROM DAMAGE. 2. AT CLOSING
390        PROPERTY IS TO BE IN SIMILAR CONDITION AS WHEN BUYER INITIALLY TOURED PROPERTY. 3. BUYER
391        MAY WITHDRAW OFFER AND RECEIVE FULL REFUND OF ALL DOWN PAYMENTS SHOULD THE PROPERTY
392        BECOME DAMAGED, VANDALIZED OR NEGATIVELY IMPACTED. 4. BUYER IS RESPONSIBLE FOR VERIFYING
393 ffoi   AND OBTAINING HOA INFORMATION. 5. THE 10 DAY INSPECTION TIME PERIOD SHALL COMMENCE UPON
394        BUYERS NOTIFICATION OF SHORT SALE APPROVAL, NOT INITIAL ACCEPTANCE OF OFFER. 6. THERE ARE
395        NO BANKRUPTCY ESTATE FEES OR ANY OTHER SELLER FEES DUE FROM BORROWER IN ADDITION TO
396        THE PURCHASE PRICE. 7. EARNEST MONEY WILL BE WIRED FROM BUYER TO ESCROW AGENT WITHIN 2
397        BUSINESS DAYS OF NOTIFICATION OF OFFER ACCEPTANCE.
398
399 X.     CONSULT YOUR ADVISORS: Buyer and Seller acknowledge they have been advised that. prior to signing this
400        document, they may seek the advice of an attorney for the legal or tax consequences of this document and the transaction
401        to which it relates. In any real estate transaction, it is recommended that you consult with a professional, such as a civil
402        engineer, environmental engineer, or other person, with experience in evaluating the condition of the Property.
403
404 Y.     ACKNOWLEDGEMENTS: This                   D
                                                    is ~ is not a limited agency transaction. Buyer and Seller acknowledge that
405        each has received agency office policy disclosures, has had agency explained, and now confirms all agency relationships ..
406        Buyer and Seller further acknowledge that they understand and accept agency relationships involved In this transaction. By
407        signature below1 the parties verify that they understand and approve this Purchase Agreement and acknowledge receipt of a
408        signed copy.
409
410 z.     EXPIRATION OF OFFER: Unless accepted in writing by Sellerand delivered to Buyer by                            6:·oo
411        DA.M. ~ P.M. DNoon, on                         January 1B, 2019                     , , this Purchase Agreement shall be null
412        and void and all parties shall be relieved of any and all liabllity or obligations.                              ·
413
414        This Agreement/contract together with any and all subsequent forms, amendments and addenda niay be executed
415        simultaneously or In two or more counterparts, each of which shall be deemed an original but all of which together shall
416        constitute one and the same Instrument. The parties agree that this Agreement, together with any and all subsequent
417        forms, amendments and addenda may be transmitted between them electronically or digitally. The parties intend that
418        electronically or digitally transmitted signatures constitute original signatures and are binding on the parties. The
419        original documents shall be promptly delivered, If requested.
              ·                            15333 Towne Gardens ct, Huntertown, IN 46748
                                                                    (Property Address)
                                                         Page 7 of 8    (Purchase Agreement}
                                                                     COPYRIGHT IAR 2018
                                Case 18-10519-reg                        Doc 34              Filed 05/15/19                   Page 15 of 25



420
           fJO<l3l)dfJJ dl.f!5lYl{!&-6               I         01103120191a:46:4a
421 BUYERS SIGNATURE                                                           DATE               BUYER'S SIGNATURE                                     DATE
422
423 JORDAN ALDRICH
424 PRINTED                                                                                       PRINTED
425
426 AA. SELLER'S RESPONSE: (Check appropriate paragraph number}:
427
428 On
429    ---------------
                                               , at
                                                    -----
                                                               OA.M. 0 P.M. 0 Noon
430     D 1.      The above offer is Accepted.
431
432     D 2.      The above offer Is Rejected.
433
434     D 3.      The above offer ls Countered. See Counter Offer. Seller should sign both the Purchase Agreement and the Counter
435               Offer.
436
437

1~~, ~;,,/§~72ft0k · 1-1Jun df) 11_·_ _ _ _ _ _ _ _ __
440 S ~ S I G ~                                                                DATE               SELLER'S SIGNATURE                                    DATE

11~ Macek" 12_
           ,.r-
443 PRINTE9 1 .
                5µP,+;Tr:c.>.> }ee.
                   il . j c:-     t1                            I ,,.. _ C                        PRINTED
           Mvt.
          rrervv-         ,~e,,,n/ \'.> c:.JC,v'll./lU-.~,1
            0tir lrr1,1 ky C~ No . I S' ·- l Col o/




      [B               Prepared and provided as a member service by the Indiana Association of REALTORS®, Inc. (IAR) This form ls                       ~
      R~"t"o.R•
       '-"·''     _
                            restricted to use by members of IAR. This is a legally bindln~ contract, if not understood seek legal advice,
                  .___________ _ _ _ _F_#----'-"-L_h               orm 02. Copyr g t A        _ j8_ _ _ ______,
                                                                                            R 20
                                                                                                                                                        l.:.f
                                                                                                                                                        EQUAlllOUSI~
                                                                                                                                                         OP!loRruNrrv




                                                     15333 Towne Gardens ct. Huntertown, IN 46748
                                                                               (Property Address)
                                                                Page    a of 8    (Purchase Agreement)
                                                                               COPYRIGHT IAR 2018
                                       Produced wllh zlpFonn® by zlploglx 18070 Fine en Mlle Road, Fraser, Mfchlgan 48026 W\WI zlplog[x com   ALDRICH
                                  Case 18-10519-reg                         Doc 34             Filed 05/15/19                  Page 16 of 25




                                     AMENDMENT# - -1- - TO PURCHASE AGREEMENT
                                          For use only by members of the Indiana Association of REALTORS®

 1      Date: March 4, 2019

 2      This Amendment is attached to and made a part of Purchase Agreement dated _ _ _D_e_c_em_b_er_2-'-1'-'-,_2_0_18_ __
 3      on property known as ____________1'---5_3_33_T_ow_ne_G_a"-rd-'-e_n_s_c_t_ _ _ _ _ _ _ _ _ __
 4      ------------------'H-'-u'--n-'-t'--ert_ow_n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Indiana,
 5      Zip _ _4_6_74_8_ _ (the "Property").
 6      It is mutually agreed to amend Purchase Agreement as follows: (check appropriate paragraph letter)
 7      DA.          The time for making :application(s) for financing. necessary to complete the transaction, or approval· of
 a                   mortgage assumption, is extended to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 9     • B.          The time for obtaining favorable commitment(s) for financing necessary to complete the transaction, or
                     approval of m,ortgage ~ssumption, is extend~d to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
1Q
11     oc.           The time for dosing the transaction Is extended to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
12     oo.           The time that Seller may retain possession of the Property is changed to _ _ _ _ _ _ _ _ _ _ __
13
14     • E.          The time for _making any responses to inspections is extended to _ _ _ _ _ _ _ _ _ _ _ _ ______,.
                                          .                          .                       .
15     tJ F.         The time for delivering homeowner association/condominium documents is extended to _ _ _ _ _ __
16
17     Ix] G.        Other changes in the Purchase Agreement: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
18            1. BUYER ACCEPTS SELLER'S COUNTER OFFER INCREASING PURCHASE PRICE TO $133,600.
19            2. BUYER TO PAY MUNICIPAL LIEN SEARCH UP TO $400 (OR WHATEVER ACTUAL COST IS UP TO
20           ..,_4..;...0;;....;;0J.;.;,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
21            3. BUYER TO PAY$295 CLOSING COORDINATION FEE TO OCEAN TITLE.
22            4. LOCAL CLOSING AGENT TO COORDINATE AND CLOSE TRANSACTION IS TO BE FIDELITY TITLE CO,
23           ANGOLA, INDIANA, AT BUYERS EXPENSE.
24
25
26
27
28
29     All other terms and conditions of the Purchase Agreement remain unchanged.

30     By signature below, the parties acknowledge receipt of a signed copy of this Amendment.
     fJORl)oVJ o'lf3lYl:{!8.f6                       ~         03/04/2019
31                                                  ~)         20:09:00
32 BUYER'S SIGNATURE                                                           DATE                BUYER'S SIGNATURE                                        DATE


                                                                                                   PRINTED


                                                                                                  SELLER'S SIGNATURE                                        DATE




                                                                                                                                                     ©
                                                                                                                                                     EQUALIIDUSINCJ
                                                                                                                                                     QPPOR11/llllV'


 PUMPION VINE REALTY, INC,, 217 CR 171 Suite 4 Elkltnrl IN 46516                                                     Phone: 5743331960        Fax:         ALDRICH
 Dlnnh Wnrtl Lyneh                         Produced with zlpForm® by zlpLoglx 18070 Fineen Mlle Road, Fraser, Michigan 48026 WWW zfplogfx com
                    Case 18-10519-reg               Doc 34     Filed 05/15/19                    Page 17 of 25


                                             SHORT SALE ADDENDUM
                                             To the Agreement of Sale

          This is an Addendum to the Agreement of Sale dated 1/4/19                                          by and between
 Martin Seifert, BK Trustee for the estate of Betty Schaefer           ( 11 Seller[s]") and _.;;;_;Jo=r=da=n..:....:Ac....:;l=d.:....:...ric=h'---_ _ _ __
______________ (
                                              11
                                                   Buyer[s] 11 ) for the property located at _ _ _ _ _ _ _ _ __
     15333 TOWNE GARDENS CT HUNTERTOWN, IN 46748 (' Propertt       1                1
                                                                                     ).   The terms herein supersedes the
provisions in the Standard Agreement of Sale.

1.    SHORT SALE APPROVAL: This Agreement is contingent upon Seller's receipt of written consent from all
      existing secured lenders and lien holders ("Short-Sale Lenders" or "SSL")i no later than 90 days (11 Short-
      Sale Contingency Date"), to reduce their respective loan balances by an amount sufficient to permit the
      proceeds from the sale of the Property to pay the existing balances on loans secured by the Property, real
      property taxes, brokerage commissions, closing costs, and other monetary obligations the Agreement
      requires Seller to pay at Settlement (including, but not limited to, escrow charges, title charges, transfer
      taxes, pro-rations, and repairs) without requiring Seller to place any funds into escrow, with lender/s' waiver
      of any rights to a deficiency. If Seller fails to give Buyer written notice of all existing Short-Sale Lenders'
      consent by the Short-Sale Contingency Date, either Seller or Buyer may cancel the Agreement in writing,
      and Buyer shall be entitled to a return of any deposit. Seller shall reasonably cooperate with existing Short-
      Sale Lenders in the short-sale process and is aware that there may be credit or tax consequences resulting
      from an approved Short-sale. Seller understands that no cash proceeds will be received by Seller from this
      sale unless, and only to the extent, allowed by Seller's lender/s.

2.    TIME PERIODS: Time periods in the Agreement for contingencies, covenants and other obligations shall begin
      the day after Seller delivers to Buyer a written notice of Short-Sale Lenders' consent with the exception of
      inspection contingencies, which must be completed in fifteen (15) days.

3.    NO ASSURANCE: Buyer and Seller understand that Short-Sale Lenders (i) are not obligated to accept a
      short-sale; (ii) may modify dates and time periods specified in the Agreement; and (iii) may accept offers not
                   1
      of the Seller s choosing. Buyer & Seller acknowledge that Broker is not responsible for any act, omission, or
      decision by any Short-Sale Lender.

4. BUYER AND SELLER COSTS: Buyer and Seller acknowledge that each may incur costs in connection with
      rights or obligations under the Agreement. These costs may include, but are not limited to, payments for loan
      applications, inspections, appraisals, and other reports. Such costs will be the sole responsibility of the party
      incurring them without regard to the acceptance or rejection of the proposed Short-Sale by the Lender.

5.    INSPECTION REPAIRS: Buyer understands that Property is being sold in its current ("AS-IS") condition;
      and any repair required (including government-required repairs), if any, shall be the responsibility of Buyer.
      Buyer shall be. responsible for ordering any required Use and Occupancy inspection. Buyer, at
      Buyer's expense, shall arrange to empty the sewer system (if applicable) and arrange for all utilities
      to be turned on to conduct its inspection, and to restore the same to its previous condition. If
      property is in a flood zone, it would be Buyer's responsibility to get the elevation certificate.

6.    OTHER OFFERS: If Buyer's offer is accepted by Seller, Seller may - on its own, or as required by Short-
      Sale Lender -- continue to market the Property despite acceptance of Buyer1s offer, and hold other offers
      received as "back up" offers in the event Buyer decides to terminate the Agreement.

7.    CREDIT, LEGAL AND TAX ADVICE: Broker has advised Buyer and Seller to consult with legal and tax
      counsel prior to signing this Addendum relating to a Short-Sale. Broker cannot give legal or tax advice.

        By signing below Buyer and Seller acknowledge that each has read, understand, accept and received a
copy of this Addendum.



Seller                                     Date       Seller                                                   Date



Buyer                                      Date       Buyer                                                    Date
             Case 18-10519-reg           Doc 34      Filed 05/15/19      Page 18 of 25




                              ,SKGlobal®
                           Trustee Transaction Overview
                               Property Address:
                 15333 TOWNE GARDENS CT HUNTERTOWN, IN 46748

                           Seller Narne (Trustee Name): .
         Trustee Martin Seifert, BK Trustee for the.Estate of Betty Schae'fer




                            CASE NUMBER:           18-10519
                                LIST PRICE:        $136,000
                              OFFER PRICE:         $130,000
           PROPOSED BANKRUPTCY ESTATE FEE:         $3,900 to $6,500
                                    {3%) to (5%)




Bankruptcy Estate Fees are determined by Banks/Servicers/lnvestor guidelines based on a case by case
situation and the range of 3% & 5% of sales price meets most guidelines. We typically ask for 5% and
negotiate where necessary.
           Case 18-10519-reg              Doc 34        Filed 05/15/19          Page 19 of 25




                                     ~KGlobal®
     Purchase & Sale of Real Property Contract Addendum
                        15333 TOWNE GARDENS CT HUNTERTOWN, IN 46748

                                      Property Address


1.   · Buyer acknowledges that this property Is subject to Short Sale Lender or Servicer Approval as
       applicable and Bankruptcy- Court Approval of the sale or transfer of the subject property.

2.    The Bankruptcy Estate Fee is to be paid from the Sellers proceeds or as a buyer's premium and
      said Fee shall be made payable to the Bankruptcy Estate.
            .                           .
3.    Buyer acknowledges that the property Is sold 11 AS IS 11 , Absolutely no repairs wlll be authorized.
      Seller Is unable to remove any debris or personal property left on the Property nor warrants that
      any appliances or other personal property will be left on the Property or transferred as part of this
      transaction.

4.    Seller shall make no concessions and can pay no closing costs to, for or on behalf of the buyer.

5.   The parties agree that the ESCROW AGENT for this transaction ls:


      ESCROW AGENT .....
                   1s_in_g_le_S_o_ur_c_e_ _ _ _ _ _ _ _ _ _ __

              ADDRESS            j1000 Noble Energy Drive Suite 300
      CITY, STATE, ZIP          jcanonsburg, PA 15317

                  PHONE         1866-620-7577

                   EMAIL        jcporto@singlesourceproperty.com

     The initial earnest money deposit in the amount of 1% of the purchase price Is due to escrow agent within 48
     hours of seller's acceptance of the contract. The second (2nd) earnest money deposit In the amount of 9%
     of the purchase prtce for cash transactions (total earnest money deposits equal 10% for cash
     transactions) or 4% of the purchase price for financed transactions (total earnest money deposits equal
     5% for financed transactions) are due to escrow agent within 72 hours of the Issuance of the short sale
     approv~I letter by the short sale lender !Jr servicer. All earnest money deposits are to be deposited wi~h
     escrow agent in the form of a cashier's check or bank wire.              .,                             .
               Case 18-10519-reg             Doc 34       Filed 05/15/19         Page 20 of 25




   6.    The CLOSING AND TITLE AGENT for this transaction shall be:

                                 ls_in_g_le_S_ou_r_ce_ _ _ _ _ _ _ _ _ _
         CLOSING AND TITLE AGENT ......                                                                      -......1




                                                 I
                                 ADDRESS 1000 Noble Energy Drive Suite 300

                        CITY, STATE, ZIP {canonsburg, PA 15317

                                     PHONE j866-620-7577

                                      EMAIL lcporto@singlesourceproperty.com

               . .                              .                        . '                            ..
         Closing and Title Agent duties shall include, but are not limited to: drafting estimated settlement
         statements upon execution of contract and as requested or required by the short sale lender or
         servicer In order to obtain the short sale approval(s) for the subject transaction (Including all seller
         side fees and pro"rations), working with BK Global in regard to obtaining said short sale
         approval(s) and to clear any and all liens that may encumber the prop~rty or title to the subject
         property (If any}, and coordinating the closing of this transaction with the real estate agents or
         brokers as applicable and the parties to the transaction Including the Trustee for the selling
         Bankruptcy Estate.

   7.    The Seller in this transaction Is exempt from providing the Homeowner's Association documents
         to Buyer as this is a court~ordered sale transaction. Buyer will be solely responsible for any
         application, transfer, capital contributions and initial membership fees charged by or due to any
         Association(s) or Management Company. Buyer is aware it may take up to 1O days to receive a
         response from the Federal Bankruptcy Trustee (Seller).

   8.    If the applicable Short Sale Approval(s) is/are not issued within 120 days after the Seller's
         contract acceptance date 1 Buyer may cancel the Residential Purchase Agreement for any reason
         without penalty.

   9.    Buyer agrees to close this transaction within 45 days of Issuance of the short sale approval and
         agrees to close pursuant to the terms included in the Order entered by the Bankruptcy Court
         approving the sale transaction and pursuant to the Instructions of the Federal Bankruptcy Trustee.

   10.   Buyer shall be responsible tor connecting any utilities necessary to perform inspections requested
         and any related costs as part of any due diligence period or inspection. Buyer shall use this
         period to satisfy themselves of all mechanical, structural and/or functional related concerns
         regarding the property. Buyer shall have the same amount of time to obtain, review, and satisfy
         themselves of any association rules, regulations, requirements and/or fees, if applicable. Seller
         will not pay any upfront expenses related to plowing the road for access to the property. Should
         the Buyer require the septic system be pumped and inspected, that shall be done at the buyer's
         expense. Buyer shall release the inspection contingency within ten (10) days of seller's
         acceptance of the Purchase and Sale Contract.

.• 11.   Any issues ·regarding permitting or open or expired permits will be tlie responsibility of the buyer .
         and clearance or closure of the same will not be part of the contract and will not be a requirement
         of closing.
                Case 18-10519-reg            Doc 34       Filed 05/15/19         Page 21 of 25




12.        Buyer acknowledges that the seller may not have access to garage remotes, mailbox keys or
           access related keys to the property. Seller will tender any Items available at the close of escrow
           but shall not be liable to provide items not in his/her possession.

13.        Buyer shall immediately disclose if he/she is related to the debtor or seller. Buyer understands
           that most lenders and/or servicers or investors require an Arm's Length Disclosure to be signed
           by the parties as a condition of the short sale approval, and some lenders and/or servicers or i
           investors will not allow a family member or relative to purchase a property in which a debtor or
           seller related to the buyer has or may l:iave interest.

14.        Should buyer be representing self as an agent, buyer understands that some lenders and/or
           servicers or investors will not allow buyer(s) to receive any funds from the sale of the property,
           including commissions.

15.        Offers in the name of a corporation, trust, LLC or partnership will need to show proof of.all entity
           owners and shall provide a copy of the articles of organization (and operating agreement when
           applicable) which must provide for who ls authorized to sign on behalf of the entity. Buyer
           understands and acknowledges that once Addendum is executed, the name of the buyer cannot
           be changed for title, closing or any other purpose due to the Short Sale Approval(s).

16.        Seller will not pay for an Appraisal or Home Warranty.

17.        Buyer understands and agrees that this addendum shall prevail and take precedence where any
           terms Included herein conflict with the original Purchase Agreement.


  ffc:/4   DATED this 3rd day of JANUARY, 201 g

Trustee                                                               Buyer
                                                                      f/(YRj)cAJJ ~ & £                 ~}      g~~3/2019 01:46 PM

~g+dr:Yke
Si ture                                                               Signature

                                                                      JORDAN ALDRICH

                                                                      Print Name




                                                                      Buyer



                                                                      Signature



                                                                      Print Name
                          Case 18-10519-reg                                                      Doc 34                         Filed 05/15/19                                         Page 22 of 25

                                                              PRE-CLOSING DRAFT

  /fj\
  \  I                    A.    Settlement Statement (HUD-1)
    "',.~..,r,c/\-\.11                                                                                                                                                                                                0MB No, 2502-0265
  B, Type of Loan
  1.    0        FHA 2.         0     RHS       3,    D       Conv. Unlns.
                                                                                   6. File Number                                           17. Loan Number                                  18. Mortgage Insurance Case Number
                                                                                                    I 90I87925-52
 4.     0        VA        5.   0     Conv. Ins.

  C. Note:               This form is furnished to give you a statement of actual settlement costs. Amounts paid lo and by the settlement agent are shown.
                         Items marked "(p.o.c)" were paid outside the closing; they are shown here for lnformallonal purposes and are not Included In the totals.
  D. Name and Address of Borrower                                                  E. Name and Address of Seller                                                         F. Name and Address of Lender

       Jordan Aldrich                                                                  Mat1in E. Seife11, as Tmstee for the
       2I0N050W                                                                        Bankmptcy Estate ofBetty Jo Schaefer
       Lagrange, IN 46761




 G. Property Location                                                              H. Settlement Agent                             866-620- 7577                         Place of Settlement

       15333 Towne Gardens Ct                                                          SingleSource Property Solutions, LL
       Huntertown, IN 46748                                                            SingleSource Property Solutions, LLC
                                                                                       1000 Noble Energy Drive
                                                                                       Suite 300
                                                                                       Canonsburg, PA I 5317                                                             I. Setllement Date                            06/17/19
                                                                                                                                                                            Disbursement Date                          06/17/19

 J, Summary of Borrower's Transaction                                                                                          K. Summary of Seller's Transaction
 100, Gross Amount Due from Borrower                                                                                           400, Gross Amount Due to Seller
 101, Contract sales price                                                                               133,600.00            401, Contract sales price                                                                             133,600.00
 102. Personal property                                                                                                        402. Personal property
 103. Settlement charges to borrower (line 1400)                                                             1,588.76          403,
 104.                                                                                                                          404.
 105,                                                                                                                          405,
           Adjustments for items paid by seller In advance                                                                            Adjustments for Items paid by seller In advance
 106. City/town taxes                                to                                                                        406, City/town taxes                            lo
 107. County taxes                                   to                                                                        407. County taxes                               lo
 108. Assessments                                  lo                                                                          408, Assessments                                to
 109,                                                                                                                          409.
 110.                                                                                                                          410,
 111.                                                                                                                          411.
 112.                                                                                                                          412.

 120. Gross Amount Due from Borrower                                                                     135,188,76            420, Gross Amount Due to Seller                                                                       133,600,00

 200, Amounts Paid By Or In Behalf Of Borrower                                                                                 500, Reductions In Amount Due To Seller
 201, Deposit or earnest money                                                                               1,300.00          501, Excess deposit (see Instructions)
 202, Principal amount of new loan(s)                                                                                          502. Settlement charges to seller (line 1400)                                                           16,816.00
 203. Existing loan(s) taken subject to                                                                                        503. Existing loan(s) taken subject to
 204.                                                                                                                          504. Payoff of first mortgage loan                                                                    115,050.74
                                                                                                                                    First M011g11ge
 205.                                                                                                                          505. Payoff of second mortgage loan
                                                                                                                                    Second Mortgage
 206.                                                                                                                          506, Payoff Above and Beyond Community Mgmt, Inc                                                            500.10
 207.                                                                                                                          507,
 208,                                                                                                                          508,
 209,                                                                                                                          509,
           Adjustments for Items unpaid by seller                                                                                     Adjustments for Items unpaid by seller
 210. City/town taxes                              to                                                                          510, Clly/town taxes                           to
 211. County taxes                    07/01/18 to 06/17/19                                                   1,233.16          511. County taxes               07/01/18 to06/17/19                                                      1,233.16
 212. Assessments                                  to                                                                         512. Assessments                                to
 213,                                                                                                                         513.
 214.                                                                                                                         514.
 215,                                                                                                                         515,
 216,                                                                                                                         516.
 217.                                                                                                                         517.
 218.                                                                                                                         518.
 219.                                                                                                                         519.

 220, Total Paid bylfor Borrower                                                                            2,533.16          520, Total Reduction Amount Due Seller                                                                133,600,00

 300, Cash At Settlement from/to Borrower                                                                                     600, Cash At Settlement to/from Seller
 301. Gross amount due from borrower (line 120)                                                          135,188.76           601, Gross amount due to seller (line 420)                                                            133,600.00
 302, Less amounts paid by/for borrower (line 220)                                           (              2,533.16) 602. Less reductions in amount due seller (line 520)                                               (          133,600.00)

 303. Cash                      (8)   From                0    To Borrower                               132,655,60           603, Cash                 0     To               D     From Seller                                               0,00

       The Pubffc Rtportfng Burden tor  w,  c:olecUon of lnformauon Is utlm1f&d at 35 mlnUu per nnponca for collecting, r1vl1vJng 1 and reportlog the da:ta. Toft ,gency may not colect lhl1 lnrormauon, and youu,   not r~IN•d to complete 1h11
       fonn, I.nu, tt dl1play1 a tufrenUv vafld 0MB c:ontn>I number. Uo tootldtnti;iSty le anuttd; thft dlc.dotura 11 mandatory, Thlt 1, dtdgntd to provld1 th• puUn lo • RESPA eov,rtd tranucUon Yttlh ll\rormallon dla'inv th, 0111,m,nt procut.
 POC-B, Paid out of Closing by Buyer POC-S, Paid out of Closing by Seller




Previous editions are obsolele                                                                                      Page 1 of3                                                                                                                  HU[>-1




                                                                                                                                                                                                                     Exhibit B
                  Case 18-10519-reg                              Doc 34                 Filed 05/15/19                   Page 23 of 25
                                                                                                                                             1llT$tC6-14-201t


                                             PRE-CLOSING DRAFT
 L, Settlement Charges
 700, Total Real Estate Broker Fees                                                                      $5,344.00             Paid From             Paid From
        Division of Commission (line 700) as follows:                                                                          Borrower's              Seller's
 701. $2,672.00                                 to Coldwell Banker Roth Wehrly                                                  Funds At              Funds Al
                                                                                                                               Settlement            Settlement
 702. $2,672.00                                 to Pumpkin Vine Realty, Inc
 703, Commission paid at Settlement                                                                                                                        5,344.00
 704. Commission paid at Settlement to BKG                                                                                                                 2,672.00
 800, Items Payable In Connection With Loan
 801. Our origination charge                                                                         $         (from GFE #1)
 802. Your credit or charge (points) for the specific interest rate chosen                           $         (from GFE #2)
 803. Your adjusted origination charges                                                                        (from GFE #A)
 804. Appraisal fee to                                                                  (from GFE #3)
 805. Credit Report lo                                                                  (from GFE #3)
 806. Tax service to                                                                    (from GFE #3)
 807. Flood certification                                                               (from GFE #3)
 808,
 809.
 810.
 811.
 812.
 813.
 814.
 900. llems Required By Lender To Be Paid In Advance
 901. Dally interest charges from to @ $/day                                            (from GFE #10)
 902. Mortgage insurance premium for months to                                          (from GFE#3)
 903. Homeowners insurance for years to                                                 (from GFE #11)
 904.
 905.
 1000. Reserves Deposited With Lender
 1001. Initial deposit for your escrow account                                          (from GFE #9)
 1002. Homeowners Insurance               months@$                          per month        $
 1003. Mortgage Insurance                      months@$                     per month        $
 1004. Property laxes                          months@$                     per month        $
 1005.                                         months@$                     per month        $
 1006.                                         months@$                     per month        $
 1007.                                         months@$                     per month        $
 1008. Aggregate escrow adjustment                                                           $
 1100, Title Charges
 1101. Title services and lender's title insurance                                      (from GFE #4)                                 0.00
 1102. Settlement or closing fee to SitrnleSource Propertv Soluti... $                                                              450.00                      900.00
 1103. Owner's title insurance to SingleSource Propertv Solutions LLC                   (from GFE #5)                               313,76
 1104, Lender's title insurance to SingleSource Propertv Solutia... $
 1105, Lender's title policy limit          $
 1106, Owner's title policy limit               $133,600.00
 1107, Agent's portion of the total title insurance premium                                      $
 1108, Underwriter's portion of the total title insurance premium                                $
 1109, Courier Fee to Sini:deSource Prooertv Solt1tions LLC                                                                          25.00                       25.00
 1110. Search Fee to SingleSource Prouertv Solutions LLC                                                                                                        250,00
 1111. Wire Fee to SingleSource Prouertv Solutions LLC                                                                               10.00
 1112, T!EF Policy Fee to Chicago Title                                                                                               5.00
 1113, Closino Protection Letter to Chicaoo Title                                                                                    50,00                       25.00
 1200. Government Recording and Transfer Charges
 1201. Government recording charges                                                     (from GFE #7)                                25,00
 1202. Deed $25.00               Mortgage$      Release$
 1203, Transfer taxes                                                                   (from GFE #8)                                15.00
 1204. City/county tax/stamps:          Deed $5.00             Mortgage$
 1205, State tax/stamps:                Deed $10.00            Mortgage$
 1206,
 1207.                                                                  $
 1208.                                                                  $
 1300. Addltlonal Settlement Charges
 1301. Required services that you can shop for                                          (from GFE #6)
 1302. Trnstee Liabilitv lnsurnnce to Martin E. Seife11, as Trnste... $
 1303, Record Motion to Sell Order to Countv Recorder                 $                                                                                         100,00
 1304. Closing Coordination to Ocean Title, LLC                                                                                    295,00
 1305. Mt1nicipal Lien Search est. to Martin E. Seifert, 11s Trnstee for the Banknmtcv Estate of Be                                 400.00
 1306, Bankruptcy Estate Fee to Martin E. Seifert, as Trustee for the Bnnkruutcv Estate of Be                                                             7,500.00
 1307.
 1308,
 1309,
 1310,
 1400, Total Settlement Charges (enter on lines 103, Section J and 502, Section K)                                                1588,76                16,816,00
 POC-8, Paid out of Closing          by Buyer POC-S, Paid out of Closing by Seller




Previous editions are obsolete                                                 Paga 2 of 3                                                                        HU0-1
                 Case 18-10519-reg                                            Doc 34                    Filed 05/15/19                                Page 24 of 25

                                                PRE-CLOSING DRAFT
                                                                                                                                                         Addendum to Settlement Statement

 This page is attached to and made part of the Settlement Statement in the matter described on Page I of the Settlement Statement.

 I have carefully reviewed this Settlement Statement and to the best of my knowledge and belief, it is a true and accurate statement of nil receipts and
 disbursements made on my account or by me in this transaction. I further certify that I have received a copy of the Settlement Statement.

 801TOwer(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 06/17/19Seller(s)                                                              - - - - - - - - - - - - 06/17/19
             Jordan Aldrich                                                                                               Martin E. Seifert, as Trustee for the Bankruptcy Estate of
                                                                                                                          Betty Jo Schaefer
The Settlement Statement which I have prepared is n true and accurate account of funds received and funds disbursed or to be disbursed for this
transaction.
                                             06/17/19 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ SingleSource Prope1iy Solutions, LL, Settlement Agent




WARNING: II ls a crime to knowingly make false statements to the United States on this form. Pena Illes upon conviction can Include a fine and Imprisonment. For details see: TIiie 18 U.S. Code Section 1001
and SecUon 1010.
Paid outside of dosing by B'borrower S'Seller K'Broker R'branch O'other
                              Case 18-10519-reg              Doc 34        Filed 05/15/19          Page 25 of 25

Label Matrix for local noticing                     Above &Beyond Community Management Inc                Nancy J. Gargula
0755-1                                              5532 Saint Joe Road                                   100 East Wayne Street, 5th Floor
Case 18-10519-reg                                   Fort Wayne IN 46835-3328                              South Bend, IN 46601-2349
Northern District of Indiana
Fort Wayne Division
Wed May 15 11:51:20 EDT 2019
Steven J. Glaser                                    OneMain Financial Group, LLC                          (p)PORTFOLIO RECOVERY ASSOCIATES LLC
132 E. Berry St                                     PO Box 3251                                           PO BOX 41067
Fort Wayne, IN 46802-2401                           Evansville, IN 47731-3251                             NORFOLK VA 23541-1067



Betty Jo Schaefer                                   T Mobile/T-Mobile USA Inc                             (p)TD BANKNORTH NA
15333 Towne Gardens Ct                              by American InfoSource as agent                       70 GRAY ROAD
Huntertown, IN 46748-9155                           4515 N. Santa Fe Ave.                                 FALMOUTH ME 04105-2299
                                                    Oklahoma City, OK 73118-7901




                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).


Portfolio Recovery Associates, LLC                  TD Bank, N.A.                                        End of Label Matrix
POB 41067                                           70 Gray Road                                         Mailable recipients       8
Norfolk VA 23541                                    Falmouth, ME 04105                                   Bypassed recipients       0
                                                                                                         Total                     8
